PER CURIAM.
We notice that in this case the trial judge declared LSA-R.S. 40:1270(B), as amended by Act 312 of 1958 and Act 340 of 1960, unconstitutional, null and void. Therefore, this court is without jurisdiction of the appeal taken by defendant. (See LSA-Const. 1921, Art. VII, §§ 10 and 29, as amended by Act No. 561 of 1958 adopted November 4, 1958).
Therefore, pursuant to the authority vested in this court by LSA-C.C.P. art. 2162,
It is now ordered, adjudged and decreed that the appeal in this case be transferred to the Supreme Court, provided that the record or transcript be filed there within thirty days from this date; otherwise the appeal shall stand as dismissed. Appellant is cast for the costs of this court.
Appeal transferred to the Supreme Court.